UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Da te of earliest event reported): August 5, 2015 NORTHWEST PIPE COMPANY (Exact name of registrant as specified in its charter) OREGON 0-27140 93-0557988 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5olumbia Way, Suite 200 Vancouver, WA 98661 (360) 397-6250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 5, 2015, Northwest Pipe Company (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2015 and its current outlook. The press release containsforward-looking statements regarding the Company, and includes cautionary statements identifying important factorsthat could cause actual results to differ materially from those anticipated. The press release issued August 5, 2015 is furnished herewith as Exhibit No. 99.1 to this Report, and shall not bedeemed filed for purposes of Section 18 of the Exchange Act. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Press Release issued by Northwest Pipe Company dated August 5, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on August 5, 2015. NORTHWEST PIPE COMPANY (Registrant) By /S/ Robin Gantt Robin Gantt , Senior Vice President and Chief Financial Officer
